Name: Commission Delegated Regulation (EU) 2016/765 of 11 March 2016 amending Regulation (EC) No 606/2009 as regards certain oenological practices
 Type: Delegated Regulation
 Subject Matter: food technology;  agricultural activity;  agricultural structures and production;  beverages and sugar
 Date Published: nan

 18.5.2016 EN Official Journal of the European Union L 127/1 COMMISSION DELEGATED REGULATION (EU) 2016/765 of 11 March 2016 amending Regulation (EC) No 606/2009 as regards certain oenological practices THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 (1) of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007, and in particular Article 75(2) and (3)(g) and Article 147(3)(e) thereof, Whereas: (1) In accordance with Article 3 of Commission Regulation (EC) No 606/2009 (2), authorised oenological practices are laid down in Annex I A to that Regulation. The International Organisation of Vine and Wine (OIV) has adopted three new oenological practices, concerning the use of malolactic fermentation activators, the treatment of wine with glutathione and the treatment of must with glutathione. In order to take account of technical progress and to provide Union producers with the same possibilities as those available to third-country producers, those new oenological practices should be authorised in the Union under the conditions of use defined by the OIV. (2) In accordance with Article 80(3)(b) of Regulation (EC) No 1308/2013, when authorising oenological practices for wine, the Commission has to take into account the protection of human health. (3) Glutathione is used for its antioxidative properties and remains active in the final product, therefore it is used as a food additive. However it is not currently included in the Union list of food additives approved for use in foods set out in Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (3). Consequently, the treatment of wine with glutathione and the treatment of must with glutathione cannot be authorised as new oenological practices in the Union until it is included in the Union list of food additives, on the basis of a European Food Safety Authority positive opinion as regards glutathione, as set out in Article 3(2) of Regulation (EC) No 1331/2008 of the European Parliament and the Council (4). (4) Regulation (EC) No 606/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 606/2009 Annex I A to Regulation (EC) No 606/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (3) Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16). (4) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). ANNEX Annex I A to Regulation (EC) No 606/2009 is amended as follows: (1) in the table, the following row 56 is added: 1 2 3 Oenological practice Conditions of use Limits on use Applications 56 Use of malolactic fermentation activators Under the conditions laid down in Appendix 22 (2) the following Appendix 22 is added: Appendix 22 Malolactic fermentation activators The purpose is to add malolactic fermentation activators at the end or after the alcoholic fermentation to facilitate malolactic fermentation. Promote the initiation, kinetics or completion of malolactic fermentation: (a) by enriching the environment with nutrients and growth factors for acid lactic bacterias; (b) by the adsorption of some bacteria inhibitors. Prescriptions (a) Activators are microcrystalline cellulose or products derived from the degradation of yeasts (autolysates, inactivated yeasts, yeast walls). (b) Activators can be added to wine or fermenting wine before or during malolactic fermentation. (c) The activators do not have to induce to organoleptic deviations in wine. (d) Malolactic fermentation activators must comply with the specifications prescribed by the International Oenological Codex published by the OIV. If the activators are microcrystalline cellulose they must comply with the specifications laid down in the Annex to Commission Regulation (EU) No 231/2012 (*). (*) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1)."